DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A/Subspecies AA, and Subspecies F in the reply filed on 4/25/22 is acknowledged.  The traversal is on the ground(s) that a prima facie case has not been presented for restriction since the species are not “independent” and “distinct” with a two prong analysis, that the species are mutually exclusive, or that a serious burden exists. . 
  This is not found persuasive because the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Figs 2-4 show patentably distinct internal fins and channeling, means for increasing heat exchange and counter flow fins which are considered patentably distinct and are classified differently. Figs 7a-7c show patentably distinct fins which are classified differently and have different configurations. Species E and F show patentably distinct machines which carry out different methods of making a tube which are classified differently and have different finning machines which are configured differently. The arguments regrinding independent and distinct inventions are not considered since different Inventions are not being restricted against as described in MPEP 802.01 “For example, a process and an apparatus incapable of being used in practicing the process are independent inventions. See also MPEP § 806.06 and § 808.01.”
The examiner points out:
806.04(e)    Claims Limited to Species [R-08.2012]
Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim).
806.04(h)    Species Must Be Patentably Distinct From Each Other.
Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 803 and § 808.02. 

Where there is a relationship disclosed between species, such disclosed relation must be discussed and reasons advanced leading to the conclusion that the disclosed relation does not prevent restriction, in order to establish the propriety of restriction.
When a requirement for restriction between either independent or distinct species is made, applicant must elect a single disclosed species even if applicant disagrees with the examiner’s restriction requirement.
Election of species should not be required between claimed species that are considered clearly unpatentable (obvious) over each other. In making a requirement for restriction in an application claiming plural species, the examiner should group together species considered clearly unpatentable over each other.
Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims.
In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. See MPEP § 803.02 and § 809.02(a). If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination.
In all applications where a generic claim is found allowable, the application should be treated as indicated in MPEP § 809 and § 821.04(a). See MPEP § 803.02 and § 809.02(a) for guidance regarding how to require restriction between species.
The examiner has met all the previously listed requirements and does not see the quotation from the MPEP entailing as the applicant argues that “Thus, when a species claims are under the same Genus and related……”. The examiner has meet the requirement in outlining the requirements set forth in applicants arguments, however, (1) and (2) (page 5 lines 1-10).
In response to applicant’s arguments that applicant examiner has not pointed out “independent” restriction”, the examiner notes MPEP 806.04(b)    Species May Be Independent or Related Inventions. However, examiner has pointed out how the species and subspecies disclosed patentably distinct variations which contain mutually exclusive characteristics, are classified differently, and therefore constitute a burdensome search.
. 
Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an admission, they are deemed separately patentable and a search burden exists for examining all of the differing species.
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. US 5,933,953 in view of Beutler US 8899308 B2.
	Re claim 1, Spencer et al. teach a method for manufacturing a finned tube using a machine comprising a working assembly and at least one support assembly, said first working assembly comprising a first rotating finning tool and a second rotating finning tool mounted in sequence on a same driving axis, said first rotating finning tool being provided with a first helical working profile having a first angle of advancement al and said second rotating finning tool being provided with a second helical working profile having a second angle of advancement a2, with a2 DNE al (figs 12, and 4, col 4 line 17).
Spencer et al. fail to explicitly teach details of the fins.
Beutler teach the method comprising advancing said tube on a plane defined by said support assembly, forming a first fin on said tube by said first rotating finning tool, forming a second fin on said tube by said second rotating finning tool, the formation of said second fin being immediately subsequent to the formation of said first fin, and a height h of said first fin being lower than a height H of said second fin ( figs no matter which direction an inner fin will be formed after relative due to overlapping lengths of the cutter ; figs 4 and 6) to create inner and outer fins (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Beutler in the Spencer et al.  invention in order to advantageously allow for ore heat can be transferred per unit of heat transfer area than in the case of a smooth surface.  Furthermore, it is possible to reduce the driving temperature difference and consequently to make the process more efficient.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. US 5,933,953 in view of Beutler US 8899308 B2 further in view of Hao et al. US 7,841,391 B2 and Lu US 20070034361 A1 .
Re claim 2, Spencer et al. , as modified, fail to explicitly teach the angle.
Hao et al. teach characterized in that the relative angle between said first angle of advancement al and said second angle of advancement a2 is between 30 degrees and 60 degrees (col 2 lines 30-35) to alter the fin geometry and surface area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the angle as taught by Hao et al. in the Spencer et al. , as modified,  invention in order to advantageously allow for improved heat transfer property from surface boiling related to surface evaporation (col 1).
Spencer et al. , as modified, fail to explicitly teach details of the fins.
Cunningham teach and in that the height h of said first fin is < 0.5 mm (para 16) and the height H of said second fin is < 2 mm (paras 34,  49, claim 12) to provide fin heights for heat exchange.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Cunningham in the Spencer et al. , as modified, invention in order to advantageously allow for achieving the technical effect of 
producing an excellent boiling heat transfer coefficient and enhancing the boiling heat transfer as well as saving material and reducing the weight of the tube body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Cunningham US 4660630 A, US 8091616 B2, US 10996005 B2, US 6176302 B1, US 6018963 A, US 5933953 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763